                      Case 19-36410 Document 8 Filed in TXSB on 11/20/19 Page 1 of 5
Information to identify the case:
Debtor 1               Scott Fredric Garrett                                            Social Security number or ITIN        xxx−xx−0019
                       First Name   Middle Name     Last Name                           EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                       First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court             Southern District of Texas
                                                                                        Date case filed for chapter 7 11/14/19
Case number:          19−36410


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                  About Debtor 1:                                    About Debtor 2:

1.      Debtor's full name                        Scott Fredric Garrett

2.      All other names used in the dba Garrett Trucking
        last 8 years

3.     Address                                15418 Tutbury Cir
                                              Houston, TX 77044

4.     Debtor's attorney                      Alex Olmedo Acosta                                    Contact phone 713−980−9014
                                              Acosta Law, P.C.
       Name and address                       13831 Northwest Freeway                               Email: alex@theacostalawfirm.com
                                              Ste 400
                                              Houston, TX 77040
                                              U.S.A.

5.     Bankruptcy trustee                     Allison D Byman                                       Contact phone 281−884−9269
                                              Byman & Associates PLLC
       Name and address                       7924 Broadway                                         Email: adb@bymanlaw.com
                                              Suite 104
                                              Pearland, TX 77581
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
                   Case 19-36410 Document 8 Filed in TXSB on 11/20/19 Page 2 of 5
Debtor Scott Fredric Garrett                                                                                               Case number 19−36410


6. Bankruptcy clerk's office                    United States Bankruptcy Court                               Hours open:
                                                PO Box 61010                                                 8:00 am − 5:00 pm Monday
    Documents in this case may be filed at this Houston, TX 77208                                            through Friday
    address. You may inspect all records filed
    in this case at this office or online at
    www.pacer.gov.                                                                                           Contact phone (713) 250−5500

                                                                                                             Date: 11/18/19

7. Meeting of creditors                          December 19, 2019 at 11:30 AM                               Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              Suite 3401, 515 Rusk Ave,
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            Houston, TX 77002
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 2/18/20
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2
                 Case 19-36410 Document 8 Filed in TXSB on 11/20/19 Page 3 of 5
                                       United States Bankruptcy Court
                                        Southern District of Texas
In re:                                                                                  Case No. 19-36410-jpn
Scott Fredric Garrett                                                                   Chapter 7
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0541-4           User: lgouadi                Page 1 of 3                   Date Rcvd: Nov 18, 2019
                               Form ID: 309A                Total Noticed: 80


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 20, 2019.
db             +Scott Fredric Garrett,    15418 Tutbury Cir,    Houston, TX 77044-4922
tr             +Allison D Byman,    Byman & Associates PLLC,    7924 Broadway,     Suite 104,
                 Pearland, TX 77581-7933
10847939        Bank of America,    Attn: Bankruptcy,    NC4-105-03-14 POB 26012,     Greensboro, NC 27420
10847938       +Bank of America,    4909 Savarese Circle,    FL1-908-01-50,    Tampa, FL 33634-2413
10847967      ++CITIBANK,   PO BOX 790034,     ST LOUIS MO 63179-0034
               (address filed with court: Home Depot Credit Services,       PO Box 182676,     Columbus, OH 43218)
10847943       +Cfcu/spectrum,    Po Box 2069,    Oakland, CA 94604-2069
10847946       +Citi/Sears,    Citibank/Centralized Bankruptcy,     PO Box 790034,    St Louis, MO 63179-0034
10847948        Citibank North America,    Citibank SD MC 425,    5800 South Corp Place,      Sioux Falls, SD 57108
10847960       +Conns HomePlus,    Attn: Bankruptcy,    2445 Technology Forest Blvd, Bldg 4, Ste,
                 The Woodlands, TX 77381-5259
10847961       +Deptartment Store National Bank/Macy’s,     Attn: Bankruptcy,     9111 Duke Boulevard,
                 Mason, OH 45040-8999
10847963       +Emerchant Advance LLC,    1393 Veterans Memorial Hwy, Ste. 2025,      Hauppauge, NY 11788-3066
10847965       +Frost Bank,    ATTN: Bankruptcy Dept. T-Lobby,    P.O. Box 1600,     San Antonio, TX 78296-1600
10847966       +Fundworks,    5990 N. Sepulveda Blvd., Ste. 310,     Van Nuys, CA 91411-2523
10847970       +Jaguar Credit,    PO Box 680020,    Attn: Bankruptcy,    Franklin, TN 37068-0020
10847973       +NTB/CBSD,   Citi Corp Credit Services Centralized Ba,      PO Box 20507,
                 Kansas City, MO 64195-0507
10847976       +Pitney Bowes,    PO Box 371887,    Pittsburgh, PA 15250-7887
10847977       +Rothman Furn,    Attn: Bankruptcy,    Mac F8235-02F PO Box 10438,      Des Moines, IA 50306-0438
10847998       +TD Retail Card/Renovate Card,     Attn: Bankruptcy,    1000 MacArthue Blvd,
                 Mahwah, NJ 07430-2035
10847995       +Tanya Garrett,    15418 Tutbury Cir,    Houston, TX 77044-4922
10848001       +United Community Credit Union,     PO Box 606,   Galena Park, TX 77547-0606
10848007        Wffinancial/Wells Fargo,    Attn: Bankruptcy 2nd Floor,     PO Box 6995,    Phoenix, AZ 85038
10848008        Wffnb/gallery Furnitur,    Wffnb Card Services,     PO Box 51193,    Las Vegas, NV 89193

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: alex@theacostalawfirm.com Nov 18 2019 22:41:16        Alex Olmedo Acosta,
                 Acosta Law, P.C.,    13831 Northwest Freeway,    Ste 400,    Houston, TX 77040,     U.S.A.
ust            +E-mail/Text: ustpregion07.hu.ecf@usdoj.gov Nov 18 2019 22:44:38        US Trustee,
                 Office of the US Trustee,    515 Rusk Ave,    Ste 3516,    Houston, TX 77002-2604
10847937       +EDI: AMEREXPR.COM Nov 19 2019 02:58:00      Amex,    Correspondence/Bankruptcy,     PO Box 981540,
                 El Paso, TX 79998-1540
10847940       +EDI: TSYS2.COM Nov 19 2019 02:58:00      Barclays Bank Delaware,     Attn: Correspondence,
                 PO Box 8801,   Wilmington, DE 19899-8801
10847952        EDI: CITICORP.COM Nov 19 2019 02:58:00      Citicard,    Citicorp Credit Services; Attn: Centrali,
                 PO Box 20507,   Kansas City, MO 64195
10847941       +EDI: CAPITALONE.COM Nov 19 2019 02:58:00       Capital One,    Attn: Bankruptcy,    PO Box 30285,
                 Salt Lake City, UT 84130-0285
10847942       +E-mail/Text: bzern@celticbank.com Nov 18 2019 22:46:39        Celtic Bank,    268 S. State Street,
                 Salt Lake City, UT 84111-5314
10847944       +EDI: CAUT.COM Nov 19 2019 02:58:00      Chase Auto Finance,     Attn: Bankruptcy,    PO Box 901076,
                 Fort Worth, TX 76101-2076
10847945       +EDI: CHASE.COM Nov 19 2019 02:58:00      Chase Card Services,     Attn: Bankruptcy,    PO Box 15298,
                 Wilmington, DE 19850-5298
10847947       +EDI: CITICORP.COM Nov 19 2019 02:58:00      Citibank,    Attn: Recovery/Centralized Bankruptcy,
                 PO Box 790034,    St Louis, MO 63179-0034
10847949       +EDI: CITICORP.COM Nov 19 2019 02:58:00      Citibank/Exxon Mobile,     Attn: Bankruptcy,
                 PO Box 790034,    St Louis, MO 63179-0034
10847950       +EDI: CITICORP.COM Nov 19 2019 02:58:00      Citibank/Sears,     Attn: Bankruptcy,    PO Box 6275,
                 Sioux Falls, SD 57117-6275
10847951       +EDI: CITICORP.COM Nov 19 2019 02:58:00      Citibank/Shell Oil,     Attn: Bankruptcy,
                 PO Box 790034,    St Louis, MO 63179-0034
10847953       +EDI: WFNNB.COM Nov 19 2019 02:58:00      Comenity Bank,     Attn: Bankruptcy,    PO Box 182125,
                 Columbus, OH 43218-2125
10847954       +EDI: WFNNB.COM Nov 19 2019 02:58:00      Comenity Bank/Ann Taylor,     Attn: Bankruptcy Dept,
                 PO Box 182125,    Columbus, OH 43218-2125
10847955       +EDI: WFNNB.COM Nov 19 2019 02:58:00      Comenity Bank/Gander Mountain,     Attn: Bankruptcy,
                 PO Box 182125,    Columbus, OH 43218-2125
10847956       +EDI: WFNNB.COM Nov 19 2019 02:58:00      Comenity Bank/Palais Royal,     Attn: Bankruptcy,
                 PO Box 182125,    Columbus, OH 43218-2125
10847957       +EDI: WFNNB.COM Nov 19 2019 02:58:00      Comenity Bank/Pier 1,     Attn: Bankruptcy,
                 PO Box 182125,    Columbus, OH 43218-2125
10847958       +EDI: WFNNB.COM Nov 19 2019 02:58:00      Comenitybank/Jared,     Attn: Bankruptcy Dept,
                 PO Box 182125,    Columbus, OH 43218-2125
10847959        EDI: WFNNB.COM Nov 19 2019 02:58:00      Comenitybank/New York,     Attn: Bankruptcy,
                 PO Box 18215,   Columbus, OH 43218
10847962        EDI: DISCOVER.COM Nov 19 2019 02:58:00      Discover Financial,     Attn: Bankruptcy Department,
                 PO Box 15316,   Wilmington, DE 19850
10847964        EDI: FORD.COM Nov 19 2019 02:58:00      Ford Motor Credit,     National Bankruptcy Service Center,
                 PO Box 62180,   Colorado Springs, CO 80962
                 Case 19-36410 Document 8 Filed in TXSB on 11/20/19 Page 4 of 5



District/off: 0541-4           User: lgouadi                Page 2 of 3                   Date Rcvd: Nov 18, 2019
                               Form ID: 309A                Total Noticed: 80


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
10847968       +EDI: HY11.COM Nov 19 2019 02:58:00       Hyundai Motor Finance,     Attn: Bankruptcy,
                 PO Box 20809,    Fountain Valley, CA 92728-0809
10847969        EDI: IRS.COM Nov 19 2019 02:58:00       Internal Revenue Service,
                 Centralized Insolvency Operations,     P.O. Box 7346,    Philadelphia, PA 19101-7346
10847971       +EDI: NAVIENTFKASMSERV.COM Nov 19 2019 02:58:00        Navient,    Attn: Bankruptcy,    PO Box 9640,
                 Wilkes-Barre, PA 18773-9640
10847972       +E-mail/Text: bnc@nordstrom.com Nov 18 2019 22:43:45        Nordstrom FSB,    ATTN: Bankruptcy,
                 PO Box 6555,    Englewood, CO 80155-6555
10847974       +Fax: 407-737-5634 Nov 18 2019 22:54:30       Ocwen Loan Servicing, LLC,     1661 Worthington Road,
                 Suite 100,    West Palm Beach, FL 33409-6493
10847975       +E-mail/Text: bankruptcy@ondeck.com Nov 18 2019 22:46:16         OnDeck,   1400 Broadway, 25th Fl,
                 New York, NY 10018-5225
10848445       +EDI: PRA.COM Nov 19 2019 02:58:00       PRA Receivables Management, LLC,     PO Box 41021,
                 Norfolk, VA 23541-1021
10847986       +EDI: RMSC.COM Nov 19 2019 02:58:00       SYNCB/Texaco,    Attn: Bankruptcy,    PO Box 965060,
                 Orlando, FL 32896-5060
10847978       +E-mail/Text: BKRMailOPS@weltman.com Nov 18 2019 22:44:23         Sterling Jewelers/Jared,
                 Attn: Bankruptcy,    375 Ghent Rd,   Akron, OH 44333-4601
10847979       +EDI: STF1.COM Nov 19 2019 02:58:00       Suntrust Bk Tampa Bay,     Attn: Bankruptcy,
                 Mail Code VA-RVW-6290 PO Box 85092,     Richmond, VA 23285-5092
10847982       +EDI: RMSC.COM Nov 19 2019 02:58:00       Syncb/Home Design,     Attn: Bankruptcy,    PO Box 965060,
                 Orlando, FL 32896-5060
10847983       +EDI: RMSC.COM Nov 19 2019 02:58:00       Syncb/Phillips 66,     Attn: Bankruptcy,    PO Box 965060,
                 Orlando, FL 32896-5060
10847984       +EDI: RMSC.COM Nov 19 2019 02:58:00       Syncb/Rooms To Go,     Attn: Bankruptcy,    PO Box 965060,
                 Orlando, FL 32896-5060
10847980       +EDI: RMSC.COM Nov 19 2019 02:58:00       Syncb/ccdstr,    Attn: Bankruptcy,    PO Box 965060,
                 Orlando, FL 32896-5060
10847981       +EDI: RMSC.COM Nov 19 2019 02:58:00       Syncb/hdceap,    Attn: Bankruptcy,    PO Box 965060,
                 Orlando, FL 32896-5060
10847985       +EDI: RMSC.COM Nov 19 2019 02:58:00       Syncb/sync Bank,    Attn: Bankruptcy,     PO Box 965060,
                 Orlando, FL 32896-5060
10847987       +EDI: RMSC.COM Nov 19 2019 02:58:00       Syncb/tourneau,    Attn: Bankruptcy,     PO Box 965060,
                 Orlando, FL 32896-5060
10847988       +EDI: RMSC.COM Nov 19 2019 02:58:00       Synchrony Bank,    Attn: Bankruptcy,     PO Box 965060,
                 Orlando, FL 32896-5060
10847989       +EDI: RMSC.COM Nov 19 2019 02:58:00       Synchrony Bank / HH Gregg,     Attn: Bankruptcy,
                 PO Box 965060,    Orlando, FL 32896-5060
10847990       +EDI: RMSC.COM Nov 19 2019 02:58:00       Synchrony Bank/ Money Sport,     Attn: Bankruptcy Dept,
                 PO Box 965060,    Orlando, FL 32896-5060
10847991       +EDI: RMSC.COM Nov 19 2019 02:58:00       Synchrony Bank/Care Credit,     Attn: Bankruptcy Dept,
                 PO Box 965060,    Orlando, FL 32896-5060
10847992       +EDI: RMSC.COM Nov 19 2019 02:58:00       Synchrony Bank/Chevron,     Attn: Bankruptcy Dept,
                 PO Box 965060,    Orlando, FL 32896-5060
10847993       +EDI: RMSC.COM Nov 19 2019 02:58:00       Synchrony Bank/Lowes,     Attn: Bankruptcy,
                 PO Box 965060,    Orlando, FL 32896-5060
10847994       +EDI: RMSC.COM Nov 19 2019 02:58:00       Synchrony Bank/Mens Wearhouse,     Attn: Bankruptcy Dept,
                 PO Box 965060,    Orlando, FL 32896-5060
10847997       +EDI: CHRYSLER.COM Nov 19 2019 02:58:00       TD Auto Finance,     Attn: Bankruptcy,    PO Box 9223,
                 Farmington Hilss, MI 48333-9223
10847996       +EDI: WTRRNBANK.COM Nov 19 2019 02:58:00       Target,    Attn: Bankruptcy,    PO Box 9475,
                 Minneapolis, MN 55440-9475
10847999       +EDI: USBANKARS.COM Nov 19 2019 02:58:00       U.S. Bancorp,     Attn: Bankruptcy,
                 800 Nicollet Mall,    Minneapolis, MN 55402-7014
10848000       +E-mail/Text: alan.gauldin@ubh.com Nov 18 2019 22:44:15         United Built Homes, Ll,
                 8500 Line Ave,    Shreveport, LA 71106-6126
10848002       +EDI: VERIZONCOMB.COM Nov 19 2019 02:58:00       Verizon Wireless,     PO Box 105378,
                 Atlanta, GA 30348-5378
10848003       +EDI: WFFC.COM Nov 19 2019 02:58:00       Wells Fargo Bank NA,     Attn: Bankruptcy,
                 1 Home Campus MAC X2303-01A,    Des Moines, IA 50328-0001
10848004       +EDI: WFFC.COM Nov 19 2019 02:58:00       Wells Fargo Dealer Services,     Attn: Bankruptcy,
                 PO Box 19657,    Irvine, CA 92623-9657
10848005       +EDI: WFFC.COM Nov 19 2019 02:58:00       Wells Fargo/Preferred,     Attn: Bankruptcy,
                 POB 10438 MAC F8235-02F,     Des Moines, IA 50306-0438
10848006       +EDI: WFFC.COM Nov 19 2019 02:58:00       Wf/preferr,    Attn: Bankruptcy,    PO Box 51193,
                 Los Angeles, CA 90051-5493
10848010       +E-mail/Text: ebankruptcy@woodforest.com Nov 18 2019 22:45:44         Woodforest National Bank,
                 13301 Eat Freeway,    Houston, TX 77015-5801
10848009       +E-mail/Text: ebankruptcy@woodforest.com Nov 18 2019 22:45:44         Woodforest National Bank,
                 Attn: Bankruptcy,    PO Box 7889,   The Woodlands, TX 77387-7889
10848011       +EDI: CAPITALONE.COM Nov 19 2019 02:58:00       World’s Foremost Bank,     Attn: Bankruptcy,
                 4800 NW 1st St,    Lincoln, NE 68521-4463
                                                                                                TOTAL: 58
                     Case 19-36410 Document 8 Filed in TXSB on 11/20/19 Page 5 of 5



District/off: 0541-4                  User: lgouadi                      Page 3 of 3                          Date Rcvd: Nov 18, 2019
                                      Form ID: 309A                      Total Noticed: 80


             ***** BYPASSED RECIPIENTS (continued) *****

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*              +PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 20, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 18, 2019 at the address(es) listed below:
              Alex Olmedo Acosta    on behalf of Debtor Scott Fredric Garrett alex@theacostalawfirm.com,
               paralegalacostalaw@gmail.com;aurelia@acostalegal.com;martin@acostalegal.com;melissa@acostalegal.c
               om;alex@acostalegal.com
              Allison D Byman    adb@bymanlaw.com, adb@trustesolutions.net;rww.trustee1@gmail.com
              US Trustee   USTPRegion07.HU.ECF@USDOJ.GOV
                                                                                             TOTAL: 3
